P.2d 849, 851 (1991), and petitioner bears the burden of demonstrating
                that this court's extraordinary intervention is warranted.      Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                            Here, petitioner challenges the justice court's exercise of
                jurisdiction over the underlying unlawful detainer action and alleges that
                the justice court has improperly issued a temporary writ of restitution and
                refused to transfer or stay the case pending petitioner's district court quiet
                title action. Having considered the documents before us, we conclude that
                petitioner has not met his burden of demonstrating that our intervention
                by way of extraordinary relief is warranted.     Pan, 120 Nev. at 228-29, 88
                P.3d at 844. Accordingly, we deny the petition. Id.; NRAP 21(b)(1).
                            It is so ORDERED.



                                                                                           J.
                                                            Hardesty


                                                                                           J.




                cc: Hon. Cynthia L. Cruz, Justice of the Peace
                     Martin Centeno
                     Tiffany & Bosco, P. A.
                     Las Vegas Justice Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A